Citation Nr: 1519463	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-19 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for death benefits purposes.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to March 1975.  He died in December 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The appellant and the Veteran were residents of the Republic of the Philippines when they may have attempted to enter into a common-law marriage in June 1997, and the appellant and the Veteran were residing in the Republic of the Philippines, when the Veteran died in December 2011.

2.  Common-law marriage is not recognized by the Republic of the Philippines.

3.  The appellant and the Veteran were never legally married prior to the Veteran's death, and the marriage cannot be deemed valid for purpose of the appellant's entitlement to VA death benefits. 


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for purpose of VA benefits.  38 U.S.C.A. § 101(3), 103 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.205, 3.206 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist do not apply in this case because, as a matter of law, entitlement to benefits claimed cannot be established, there is no reasonable possibility that any further assistance would aid the appellant in substantiating the claim, and the appellant is ineligible for the benefit sought because of a lack of legal eligibility.  See 38 C.F.R. § 3.159(b)(3)(ii), (d) (2014).  See also Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

The appellant seeks to be recognized as the surviving spouse of the Veteran for the purpose of eligibility for VA death benefits.

The appellant asserts that she is the common-law wife of the Veteran and that she and the Veteran continuously cohabitated in the Philippines until his death in December 2011.  She has submitted statements from various persons, all of whom attest that she and the Veteran were known as husband and wife.  These individuals also attested that they personally considered the Veteran and the appellant to be husband and wife.

A Certificate of Marriage shows that the Veteran and E.B. (not the appellant) were married in April 1986.  No evidence of dissolution of this marriage, either by death or formal divorce decree, is of record.  A copy of another Certificate of Marriage shows that E.B. was previously married to E.E. (not the Veteran) in February 1977.  No evidence of dissolution of this marriage, either by death or formal divorce decree, is of record.  There is no Certificate of Marriage for the Veteran and the appellant.  However, the appellant asserts that since the Veteran's 1986 marriage to E.B. was void, then she and the Veteran's common-law marriage should be recognized.

Based on the available evidence, the Board agrees that the 1986 marriage between the Veteran and E.B. appears to have been void because E.B. was already married to another person, E.E.  No evidence has been submitted to show that the Veteran's marriage to E.B was annulled, or dissolved by death or formal divorce decree.  

Proof that a marriage has been annulled should consist of a copy or abstract of the decree of annulment.  38 C.F.R. § 3.207 (2014).  In Badua v. Brown, 5 Vet. App. 472, 474 (1993), the United States Court of Appeals for Veterans Claims (Court) noted that Article 83 of the Civil Code of the Philippines provided that any marriage subsequently contracted by any person during the lifetime of the first spouse of such person with any person other that such first spouse shall be illegal and void from its performance.  That law included an exception if the first marriage was annulled or dissolved.  

However, the Board also finds that, even if the Veteran's 1986 marriage to E.B. was void, the appellant is still not entitled to recognition as the surviving spouse of the Veteran because she and the Veteran did not have a valid marriage under applicable law for VA benefits purposes.

VA regulations provide that marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j) (2014).  

The Veteran and the appellant were residents of the Philippines at the time they began cohabitating and that the appellant has been a resident of the Philippines during the course of this appeal.  Thus, the validity of their purported marriage must be determined under Philippine law.  See 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

Common-law marriage is not recognized in the Philippines.  In Lamour v. Peake, 544 F.3d 1317, 1321 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit took note of case law citing Philippine legal materials and concluded that common law marriage is not recognized in the Philippines, including citing to Sandoval v. Brown, 7 Vet. App. 7, 10 (1994).  

In Sandoval, the Court held that Article 34 of the Family Code of the Philippines (which provides that no license is necessary for the marriage of a man and a woman who have lived together as husband and wife for at least five years and without any legal impediment to marry each other) does not allow common-law marriage in the Philippines.  The appellant has not provided sufficient evidence to prove that common-law marriage is recognized under Philippine law.  The lack of recognition of common-law marriage in the Philippines is therefore a legal impediment.  See Lamour, 544 F.3d at 1321-22. 

Based upon the evidence of record, there was a legal impediment preventing a common-law marriage between the Veteran and the appellant.  This legal impediment to marry was not removed at any time prior to the Veteran's death, and it is neither alleged nor shown that the Veteran and the appellant undertook any action to make their marriage valid under applicable law prior to his death in December 2011.  Indeed, the Board notes that on the Veteran's July 2007 application for VA compensation and/or pension, he indicated that E.B. was his spouse, although they were estranged.  On a supplemental income questionnaire completed in March 2008, the Veteran indicated he did not have a spouse.  Finally, in a letter written by the appellant and submitted to VA in March 2008, the appellant stated that she could not provide a death certificate or divorce decree showing termination of the marriage between E.B. and the Veteran, because they had yet to be divorced.

In sum, the appellant's relationship with the Veteran is not deemed to be a valid marriage for VA benefits purposes, including as a result of the theory of a common-law marriage.  A valid marriage at the time of the Veteran's death is the basic prerequisite to attain surviving spouse status without exceptions.  See, e.g., Haynes v. McDonald, 2015-7014, 2015 WL 1917690 (Fed. Cir. April 29, 2015) (38 C.F.R. § 3.50(b)(1) does not provide an exception to the requirement that the surviving spouse and the veteran be married at the time of the veteran's death.)  Therefore, she is not entitled to recognition as the surviving spouse of the Veteran for the purpose of eligibility for VA death benefits and the appeal must be denied.


ORDER

The appellant is not recognized as the surviving spouse of the Veteran for the purpose of obtaining VA death benefits, and the appeal is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


